UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-4363


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDGAR JEROME MELVIN, a/k/a EJ Melvin, a/k/a Big Dog,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:10-cr-00580-CMC-1)


Submitted:   June 13, 2012                 Decided:    July 31, 2012


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.    William N. Nettles, United States
Attorney, Susan Z. Hitt, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            A jury convicted Edgar Jerome Melvin of thirty-seven

violations of federal law, including racketeering, conspiracy to

distribute cocaine, and extortion.           These convictions were based

on evidence presented at trial that between 2001, when Melvin

took office as Sherriff of Lee County, South Carolina, and his

arrest in 2010, he abused his office and enriched himself and

his associates by extorting money from drug dealers in exchange

for     fixing     criminal   charges       and     protecting      them       from

investigation by law enforcement agencies.                 On appeal, Melvin

asserts a number of trial errors.                 We have reviewed Melvin’s

objections and find them to be without merit.

            Melvin    initially    contends       that   the    district   court

erred in denying Melvin’s motion to sever Counts Twenty-Seven

through Twenty-Nine of the Second Superseding Indictment.                  These

Counts   allege    that   Melvin   made     false   statements     to    the   FBI

regarding his knowledge of and contact with drug dealers in Lee

County, in violation of 18 U.S.C. § 1001(a)(2).                    We assess a

claim of improper joinder under Fed. R. Crim. P. 8(a) de novo

and a district court’s refusal to sever a joined count under

Fed. R. Crim. P. 14 for abuse of discretion.                   United States v.

Cardwell, 433 F.3d 378, 384-85 (4th Cir. 2005).                  Counts Twenty-

Seven    through   Twenty-Nine     allege    that    Melvin     made    knowingly

false statements by denying that he had any association with or

                                      2
knowledge of the drug dealing activities of his co-conspirators,

and by denying any involvement in the extortion scheme and drug-

trafficking conspiracy.               The false statements are thus directly

related      to     Counts    One    and     Two,       which     allege        a    pattern         of

racketeering         and     extortion       and      a    conspiracy           to       distribute

cocaine and cocaine base.                   The statements also prove Melvin’s

attempt to further the drug conspiracy by protecting himself and

his     co-conspirators            from     apprehension.                Thus,           the       false

statement counts were properly joined under Rule 8(a) because

they    were      “based     on    the    same       act   or    transaction”                and    were

“connected with or constitute parts of a common scheme or plan.”

Fed.    R.    Crim.    P.    8(a).        Additionally,           we     find       no       abuse    of

discretion in the district court’s denial of Melvin’s motion to

sever       under    Rule     14.         The    joined         crimes    have           a     logical

relationship with one another, see Cardwell, 433 F.3d at 385,

and the evidence of the joined crimes would have been mutually

admissible in separate trials, see United States v. Cole, 857

F.2d 971, 974 (4th Cir. 1977).

               Next, Melvin challenges certain statements and trial

testimony that he contends were hearsay, bad character evidence,

and unduly prejudicial, and were therefore admitted in violation

of    the    Federal       Rules    of    Evidence.          We    review        the         district

court’s       decision       to     admit       these      statements       for           abuse      of

discretion.         United States v. Mark, 943 F.2d 444, 447 (4th Cir.

                                                 3
1991); United States v. Blevins, 960 F.2d 1252, 1255 (4th Cir.

1992).

               Melvin first challenges certain testimony as hearsay.

This    testimony       includes      statements     by     witnesses     that    Melvin

“fixed”    a    traffic       ticket,    that    Melvin      was   paid     to   dismiss

criminal       charges,       and    that    drug    dealers       paid     Melvin    for

protection      from     criminal      investigation.          The    district       court

admitted this testimony as co-conspirator statements admissible

under Fed. R. Evid. 801(d)(2)(E).                   Melvin contends that these

statements had nothing to do with the conspiracy to possess and

distribute drugs in Count Two -- the only conspiracy charged in

the Second Superseding Indictment.                   Perhaps so, but the test

under    Fed.     R.    Evid.       801(d)(2)(E)     does    not     require     that   a

conspiracy       be     charged;       the   Rule    requires        only    that     the

government      show     by    a    preponderance     of     the   evidence      that   a

conspiracy existed in fact.              See United States v. Goins, 11 F.3d

441, 442 (4th Cir. 1993); see also United States v. Cox, 923

F.2d 519, 526 (7th Cir. 1991); United States v. Trowery, 542

F.2d 623, 626 (3d Cir. 1976).                    Here, the government produced

ample evidence that Melvin engaged in racketeering activities

that involved a jointly-undertaken criminal enterprise with the

declarants of the statements in question.

               Melvin     next      challenges      the     inclusion       of   Quentin

Davis’s testimony that, in 2006, while purchasing drugs from

                                             4
George Patel, Davis saw a car he identified as Melvin’s truck

pull up behind Davis’s car.                Davis testified that Patel brought

cocaine    from      Melvin’s     truck    to     Davis’s    car    and     confirmed     to

Davis that Melvin was driving the truck.                           Melvin submits the

admission    of      this    testimony     was     error    pursuant      to    Anders    v.

California,       36     U.S.     738   (1967),     and     also     argues      that    the

testimony      was     unduly       prejudicial     under     Fed.     R.      Evid.    403.

Having reviewed the record, we find no abuse of discretion in

the district court’s admission of the statements.                              See United

States v. Cole, 631 F.3d 146, 153 (4th Cir. 2011).                              Count Two

charges Melvin with participating in a conspiracy to distribute

drugs   from      2001      until    2010.        Thus,     Davis’s       testimony      was

intrinsic evidence of Melvin’s participation in the conspiracy,

and was also highly probative.

            Melvin further challenges the introduction of evidence

concerning several uncharged bad acts, pursuant to Fed. R. Evid.

404(b) and 403, arguing that the evidence portrayed him “as a

law enforcement officer who does not enforce the law, but bends

it to his will.”            Appellant’s Br. at 55.             Having reviewed the

record, it is clear that the testimony about Melvin’s uncharged

conduct    concerned        bad     acts   that    occurred     in    the      context    of

Melvin’s    racketeering          enterprise       and     proved    elements      of    the

racketeering charge, like the existence of a illegal enterprise,

and the kinds of acts the enterprise engaged in.                               See United

                                             5
States v. Cooper, 482 F.3d 658, 663 (4th Cir. 2007); United

States v. Kennedy, 32 F.3d 876, 885 (4th Cir. 1994).                    Moreover,

we find that the evidence was not unduly prejudicial.                   Here, the

government charged Melvin with racketeering and pattern of abuse

of   his   office,    and    so    was   permitted   to   offer   evidence    that

established the context for those crimes.

            Melvin also challenges the admission of testimony that

he failed to report campaign contributions, testimony of his

interest in a co-conspirator’s nightclub, and his post-arrest

statements.          He     also   challenges    the      sufficiency    of   the

indictment with respect to the false statement counts.                   We have

carefully reviewed all of Melvin’s challenges and find them to

be without merit.

            Accordingly, we affirm the judgment of the district

court in all respects.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials before the court and argument would not aid in the

decisional process.



                                                                         AFFIRMED




                                          6